DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Buchko on 06/02/21.
The application has been amended as follows: 
Claims 15-23 have been cancelled.
1.	(Currently Amended) A system for deploying an anchor assembly, comprising: 
a cartridge having a needle configured to carry the anchor assembly, wherein the cartridge comprises a tab connected with the needle; 
a handle comprising a sled connected to a spring mechanism and the sled includes a slot, wherein the handle is configured to couple with the cartridge such that the slot on the sled aligns with the tab and the slot and the tab are a complementary mechanism that allows a transfer of mechanical energy from the spring via the sled to the cartridge; and 
an single actuator configured to initiate the transfer of the mechanical energy to   cause the sled to move rapidly forward and drive the needle out from a distal end of the cartridge.

 2.	(Currently Amended) The system of claim 1 wherein the single actuator is configured to restore a majority of the mechanical energy.

single actuator is configured to be activated more than one time to completely deploy the anchor assembly and restore the majority of the mechanical energy.

4.	(Currently Amended) The system of claim 2 wherein the single actuator is configured to restore mechanical energy to the at least one spring mechanism sufficient to deploy a second anchor assembly from a second cartridge.


Reasons for Allowance
Claims 1-5, 7-8, and 13-14 are allowed. The following is an examiner’s statement of reasons for allowance: There is no art of record alone or in combination that teaches of “an single actuator configured to initiate the transfer of the mechanical energy to cause the sled to move rapidly forward and drive the needle out from a distal end of the cartridge”.
Prior art reference Catanese discloses a cartridge (24; Figs. 1, 2E, 2F), a handle (22), and an actuator (36) (Par. 0191, 0192, 0210) substantially as claimed. However, Catanese’s actuator does not initiate the transfer of the mechanical energy from the spring via the sled to the cartridge to cause the sled to move rapidly forward and drive the needle out from a distal end of the cartridge.
Prior art reference Knodel discloses (Figs. 2-8) a cartridge (92), a handle (40), and an actuator (85) as substantially claimed. However, Knodel’s actuator does not initiate the transfer of the mechanical energy from the spring via the sled to the cartridge to cause the sled to move rapidly forward and drive the needle out from a distal end of the cartridge. 
Modifying the prior art to include the missing limitations wouldn’t have been obvious because the modification would only be motivated by hindsight and would possibly render the device inoperable. Furthermore a teaching reference with this missing structure could not be found.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/               Examiner, Art Unit 3771                                                                                                                                                                                         
/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771